Title: From John Adams to Jedidiah Morse, 4 March 1815
From: Adams, John
To: Morse, Jedidiah


				
					My dear Sir,
					Quincy March 4. 1815
				
				Thanks for your favour of the 1st and the Sermon. I have never Seen Trumbulls History, in print, and know nothing of it, but from the very hasty Perusal of the Manuscript you Sent me. I esteem Dr Morse and Dr Ware. The Vote of the former against the latter never diminished my Esteem for either: because I believed both to be able and conscientious Men. I esteem Dr Morse and Miss Adams and the flickerings and bickerings between them, have made no Change in my regard for either. In short Sir, I have been a Reader of Theological, Litterary, Phylosophical Political and Personal disputes for more than Sixty Years: and now I look at them with little more interest, than at the flying Clouds of the day.When you apply to me to assist you in Writing History, I know not whether I ought to laugh or cry. I have little Faith in History. I read it as I do Romance; believing what is probable and rejecting what I must. Thucidides Tacitus, Livy, Hume Robertson Gibbon, Raynal and Voltaire are all alike. Our American History for the last fifty Years is already as much corrupted, as any half Century of Ecclesiastical History from the Counsel of Nice to the Restoration of the Inquisition in 1814.If I were to write a history of the last Sixty years as the Facts lie rest in my memory, and according to my Judgment and under the Oath of Thuanus “Pro veritate historiarum mearum Deum ipsum obtestor,” a hundred Writers in America France England and Holland would immediately appear and call me to my face and before the World a gross Lyar and a perjured Villain.I have never preserved News Papers or Pamphlets. The few, I have ever attempted to Save, I have long Since given away. Mr Shaw has in his Athenaum more of them than any other Person. Private Letters I have preserved in considerable Numbers: but these ought not to be opened these hundred Years and then perhaps will not be found of much consequence, except as memorials of private Friendships.If you desire it I may hereafter give you two or three Samples of Such a History as I Should write. Anecdotes of no kind of Consequence now; unless they Should Serve to Shew how many thousands of Facts, are wholly concealed and unknown to the World and how many more will be finally unknown to Posterity; Facts which mark Characters and might materially influence great Events. I am Sir, with / Respect and Esteem your old Friend
				
					John Adams
				
				
			